Name: COMMISSION REGULATION (EC) No 432/98 of 23 February 1998 concerning applications for export licences for rice and broken rice with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities24. 2. 98 L 53/17 COMMISSION REGULATION (EC) No 432/98 of 23 February 1998 concerning applications for export licences for rice and broken rice with advance fixing of the refund THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular the second subparagraph of Article 13 (3) thereof, Having regard to Commission Regulation (EC) No 1162/ 95 (3), as last amended by Regulation (EC) No 932/97 (4), and in particular the second subparagraph of Article 7 (4) thereof, Whereas Article 7 (4) of Regulation (EC) No 1162/95 provides, where this paragraph is specifically referred to when an export refund is fixed, for an interval of three working days between the day of submission of applica- tions and the granting of export licences with advance fixing of the refund and provides that the Commission is to fix a uniform percentage reduction in the quantities if applications for export licences exceed the quantities which may be exported; whereas Commission Regulation (EC) No 408/98 (5), as amended by Regulation (EC) No 422/98 (6), fixes refunds under the procedure provided for in the abovementioned paragraph for 5 000 tonnes; Whereas the quantities applied for are in excess of the available quantity; whereas it has therefore been decided to reject applications for export licences made from 19 February 1998; Whereas, in view of its purpose, this Regulation should take effect from the day of its publication in the Official Journal of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 Applications for export licences for rice and broken rice with advance fixing of the refund submitted under Regu- lation (EC) No 408/98 as amended from 19 February 1998 shall be rejected. Article 2 This Regulation shall enter into force on 24 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 21. 1. 1998, p. 16. (3) OJ L 117, 24. 5. 1995, p. 2. (4) OJ L 135, 27. 5. 1997, p. 2. (5) OJ L 206, 1. 8. 1997, p. 45. (6) OJ L 52, 21. 2. 1998, p. 25.